Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,021,188 B2 in view of Natarajan et al. (US 2014/0109643 A1).

Regarding claim 1, US Patent No. 11,021,188 B2 teaches a system comprising: a radio frequency (RF) resonator comprising a cavity and a tuning element, the cavity having at least one port, and the tuning element having a length inside the cavity; a processor; a spectrum analyzer coupled to the at least one port, the spectrum analyzer to provide to the processor values of a resonance parameter, the resonance parameter indicative of a resonant wavelength of the RF resonator; wherein the at least one port comprises a first port and a second port, the system further comprising: a first loop antenna coupled to the first port; and a second loop antenna coupled to the second port; wherein the spectrum analyzer comprises an RF transmitter and an RF receiver, the RF transmitter comprising an output port coupled to the first loop antenna, and the RF receiver comprising an input port coupled to the second loop antenna (these claimed limitation also highlighted in the chart below).

US Patent No. 11,021,188 does not teach an automotive transmission coupled to the tuning element.
Natarajan teaches (Figs. 1-2) wherein an automotive transmission coupled to the tuning element (see pars. 0024, wherein the passive tuning circuit 38 and RF cable 44, for transmission from the stator antenna 36 to the rotor antenna 16. Preferably, the rotor electronics 14 is powered by the RF signal generated by the signal processing module 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RF resonator taught by Patent No. 11,021,188 to have an automotive transmission coupled to the tuning element as taught by Natarajan because transmission tuning is a painstaking procedure which requires detailed analysis of desired changes and possible consequences of implementation of such transmission specialties in order to allows eliminating of delays in the transmission operation and selecting required gear ratio in compliance with external conditions as taught by Kazama (see pars. 0020 & 0024-0225).

Regarding claims 2-9, the Patent No. 11,021,188 B2 teaches the claimed limitations as outlined in the chart below.


Claims of Instant Application
Claims of U.S. 11,021,188 B2
Claim 1:  A system comprising: a radio frequency (RF) resonator comprising a cavity and a tuning element, the cavity having at least one port, and the tuning element having a length inside the cavity;
a processor;
a spectrum analyzer coupled to the at least one port, the spectrum analyzer to provide to the processor values of a resonance parameter, the resonance parameter indicative of a resonant wavelength of the RF resonator; and
an automotive transmission coupled to the tuning element; wherein the at least one port comprises a first port and a second port, the system further comprising:
a first loop antenna coupled to the first port; and a second loop antenna coupled to the second port; wherein the spectrum analyzer comprises an RF transmitter and an RF receiver, the RF transmitter comprising an output port coupled to the first loop antenna, and the RF receiver comprising an input port coupled to the second loop antenna.
Claim 1: A system comprising: a radio frequency (RF) resonator comprising a cavity and a tuning element, the cavity having at least one port, and the tuning element having a length inside the cavity; 
a processor; 
a spectrum analyzer coupled to the at least one port, the spectrum analyzer to provide to the processor values of a resonance parameter, the resonance parameter indicative of a resonant wavelength of the RF resonator; and 
an automotive steering mechanism coupled to the tuning element; wherein the at least one port comprises a first port and a second port, the system further comprising: 
a first loop antenna coupled to the first port; and a second loop antenna coupled to the second port; wherein the spectrum analyzer comprises an RF transmitter and an RF receiver, the RF transmitter comprising an output port coupled to the first loop antenna, and the RF receiver comprising an input port coupled to the second loop antenna.
Claim 2: The system of claim 1, wherein the automotive transmission comprises a solenoid actuator wherein the length of the tuning element inside the cavity changes in response to a degree to which the solenoid actuator opens a value that is part of the automotive transmission. 

Claim 2: The system of claim 1, wherein the steering mechanism comprises a steering wheel, and the length of the tuning element inside the cavity changes in response to a rotation of the steering wheel.
Claim 3: The system of claim 1, wherein the resonant wavelength is a first or higher order odd harmonic of the RF resonator.
Claim 3: The system of claim 1, wherein the resonant wavelength is a first or higher order odd harmonic of the RF resonator.
Claim 4: The system of claim 3, wherein the higher order odd harmonic is a third or fifth harmonic of the RF resonator.
Claim 4:  The system of claim 3, wherein the higher order odd harmonic is a third or fifth harmonic of the RF resonator.
Claim 5: The system of claim 1, further comprising: a memory coupled to the processor, wherein the memory stores a look-up table and instructions, wherein the instructions when executed by the processor cause the processor to compute a value indicative of the length inside the cavity based upon the look-up table and a value of the resonance parameter provided by the spectrum analyzer.
Claim 5: The system of claim 1, further comprising: a memory coupled to the processor, wherein the memory stores a look-up table and instructions, wherein the instructions when executed by the processor cause the processor to compute a value indicative of the length inside the cavity based upon the look-up table and a value of the resonance parameter provided by the spectrum analyzer.
Claim 6: The system of claim 5, wherein the memory is integrated with the processor. f. The system of claim 1, wherein the tuning element and the cavity each comprises metal.
Claim 6: The system of claim 5, wherein the memory is integrated with the processor.
Claim 7: The system of claim 1, wherein the tuning element and the cavity each comprises metal. 
Claim 7: The system of claim 1, wherein the tuning element and the cavity each comprises metal.
Claim 8: The system of claim 1, wherein the spectrum analyzer measures a magnitude of a scattering parameter of the RF resonator to provide to the processor the values of the resonance parameter.
Claim 8: The system of claim 1, wherein the spectrum analyzer measures a magnitude of a scattering parameter of the RF resonator to provide to the processor the values of the resonance parameter.
Claim 9: A system comprising: a radio frequency (RF) resonator comprising a cavity and a tuning element, the cavity having at least one port, and the tuning element having a length inside the cavity; 
a processor;
a spectrum analyzer coupled to the at least one port, the spectrum analyzer to provide to the processor values of a resonance parameter, the resonance parameter indicative of a resonant wavelength of the RF resonator; and
an automotive transmission coupled to the tuning element; wherein the at least one port comprises a first port, the system further comprising:
a loop antenna coupled to the first port; wherein the spectrum analyzer comprises an RF transmitter, the RF transmitter comprising an output port coupled to the loop antenna, and wherein the spectrum analyzer measures a reflected power in response to transmission by the RF transmitter to provide to the processor the values of the resonance parameter.

Claim 9: A system comprising: a radio frequency (RF) resonator comprising a cavity and a tuning element, the cavity having at least one port, and the tuning element having a length inside the cavity; 
a processor; 
a spectrum analyzer coupled to the at least one port, the spectrum analyzer to provide to the processor values of a resonance parameter, the resonance parameter indicative of a resonant wavelength of the RF resonator; and 
an automotive steering mechanism coupled to the tuning element; wherein the at least one port comprises a first port, the system further comprising: 
a loop antenna coupled to the first port; wherein the spectrum analyzer comprises an RF transmitter, the RF transmitter comprising an output port coupled to the loop antenna, and wherein the spectrum analyzer measures a reflected power in response to transmission by the RF transmitter to provide to the processor the values of the resonance parameter.



Although the Prior Arts or record which disclosed in the Non-final rejection of the parent application 15/859,280 filed on 12/24/2020, provides Juntunen et al. (U.S. 2017/0250678 A1) & Kojima et al. (U.S. 2010/0017064 A1) which all corresponds to the claimed radio frequency resonators, tuning elements and spectrum analyzers to provided values of resonance parameters.  However, because Juntunen et al. & Kojima et al. fail to disclose the amended limitations that allowed in previous parent application of independent claims 1 & 9.  Therefore, it is clearly that independent claims 1-9 of the instant application discloses the same previously allowable subject matters as claims 1 & 9 of the parent application therefore the instant application also patently define over the above cited arts for at least the reason that the cited arts fail to disclose at least the features emphasized in the Office Action mailed 02/22/2021 of the parent application 15/859,280 which now Patent No. U.S. 11,021,188.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		August 24, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858